DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INCREASING RESOLUTION OF AN IMAGE CAPTURED BY AN IMAGING DEVICE HAVING PUPIL DIVIDED PIXELS 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to a program.  A program does not fall within at least one of the four categories of patent eligible subject matter.  To overcome this rejection, Applicant may amend the claim to substitute the term “A program” with “A non-transitory recording medium containing a program”.


Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 10, and 12, Uchiyama (JP 2014093646) teaches shifting a microlens array to capture two offset images wherein the images are combined to generate a high resolution image.  However, Uchiyama does not perform the claimed binning.  Rather, Uchiyama performs superposition of the two images to generate an image with an increased spatial resolution (figs. 8-9).  

Regarding claims 2-9, they depend from one of claims 1, 10, and 12 and therefore contain allowable subject matter for the same reasons as stated above (see claims 1, 10, and 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda (US 2017/0353680) teaches a pixel array having pupil divided pixels grouped in fours wherein the pupil divided pixels are arranged in a Bayer array (fig. 20).
Nemoto (US 2017/0111566 A) teaches a pixel array having phase difference pixels wherein the phase difference pixels are corrected by interpolation using images generated from shifting the image pickup element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	12/3/2022